


110 HRES 567 EH: Providing for consideration of the

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 567
		In the House of Representatives, U.
		  S.,
		
			July 27, 2007
		
		RESOLUTION
		Providing for consideration of the
		  conference report to accompany the bill (H.R. 1) to provide for the
		  implementation of the recommendations of the National Commission on Terrorist
		  Attacks Upon the United States.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the bill
			 (H.R. 1) to provide for the implementation of the recommendations of the
			 National Commission on Terrorist Attacks Upon the United States. All points of
			 order against the conference report and against its consideration are waived.
			 The conference report shall be considered as read.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
